Per Curiam.

Respondent was admitted to practice in the Second Judicial Department in 1966. The Referee, after a hearing, found that two of the three charges contained in the petition were sustained.
In the first charge it is alleged that respondent falsely indorsed a settlement check in the amount of $5,100, which had been drawn to the name of the firm with which he was associated, and converted the funds to his .own use. In the third charge it is alleged that the respondent neglected to perfect an appeal which had been entrusted to him by his law firm, and, as a consequence thereof, the appeal was dismissed. The above two charges were supported by the evidence and the report of the Referee is hereby confirmed.
We note that pursuant to the order of this court service herein was made upon respondent by mail (Judiciary Law, § 90, subd. 6). Respondent, however, has not appeared in the proceedings and accordingly, there is nothing in the record to controvert the evidence submitted by the petitioner or to mitigate the charges which have been sustained.
The afore-mentioned charges constitute serious breaches of respondent’s professional responsibilities and demonstrate his lack of moral fitness to continue as a member of the legal pro*322fession. Accordingly, respondent should be disbarred (Matter of Liesner, 43 A D 2d 223; Matter of Laykind, 21 A D 2d 383).
McGivern, P. J., Markewich, Lupiano, Steuer and Timer, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.